UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BROKER GENIUS INC.,
                            Plaintiff,
                                                     17-Cv-8627 (SHS)
              V.

SEAT SCOUTS LLC and DREW GAINOR,                     ORDER GRANTING
                                                     PLAINTIFF'S MOTION TO
                            Defendants.
                                                     CERTIFY JUDGMENT




SIDNEY H. STEIN, U.S. District Judge.
   On January 22, 2019, following a ten-day jury trial, a judgment was entered in the
sum of $3,000,000 against defendant Drew Gainor on plaintiff Broker Genius's breach of
contract claim, and $1,500,000 against defendants Drew Gainor and Seat Scouts on
Broker Genius's unfair competition claim. (ECF No. 353.) Defendants filed a notice of
appeal from the judgment on February 20, 2019. (ECF No. 392.) Plaintiff Broker Genius
now seeks an order pursuant to 28 U.S.C. § 1963 directing the Clerk of Court to certify
the judgment and for the Court to permit Broker Genius to register the judgment in
districts in which defendants have assets, including the Eastern District of North
Carolina, the District of Nebraska, the District of Delaware, the Northern District of
California, and the District of Massachusetts. (See ECF No. 490 at 1.) Seat Scouts and
Gainor oppose Broker Genius's request. (ECF No. 507.)
    Section 1963 permits a judgment of a federal district court to be registered in any
other federal district "when the judgment has become final by appeal or expiration of the
time for appeal or when ordered by the court that entered the judgment for good cause
shown." 28 U.S.C. § 1963. '"Good cause' can be established 'upon a mere showing that
the defendant has substantial property in the other [foreign] district and insufficient
[property] in the rendering district to satisfy the judgment."' Jack Frost Labs., Inc. v.
Physicians & Nurses Mfg. Corp., 951 F. Supp. 51, 52 (S.D.N.Y. 1997) (quoting Woodward &
Dickerson v. Kahn, 1993 WL 106129, at *1 (S.D.N.Y. Apr. 2, 1993)); see also Owen v.
Soundview Fin. Grp., Inc., 71 F. Supp. 2d 278, 279 (S.D.N.Y. 1999); Teachers Ins. & Annuity
Ass'n of Am. v. Ormesa Geothermal, 1991 WL 254573, at *1 (S.D.N.Y. Nov. 21, 1991).
    Here, defendants have filed a notice of appeal but have neither posted a bond nor
sought a stay. Broker Genius is thus free to enforce its judgment. Broker Genius
represents that its post-judgment investigation into defendants' assets has failed to
uncover any assets located within the State of New York. (ECF No. 490 at 1, 3.)
Defendants' opposition does not dispute that they have no assets in New York. Broker
Genius's investigation also revealed that both Gainor and Seat Scouts have assets outside
of New York. (See Munoz Deel. Exs. 2, 6, 9, 10-14; ECF No. 491.) This Court therefore
finds that good cause exists pursuant to 28 U.S.C. § 1963 and plaintiff is permitted to
register the judgment in districts in which defendants have assets, including the District
of Nebraska, the District of Delaware, the District of Massachusetts, the Eastern District
of North Carolina, and the Northern District of California. See BC Media Funding Co. II v.
Lazauskas, 2009 WL 290526, at *4 (S.D.N.Y. Feb. 6, 2009).
     Furthermore, "[w]hile improper transfers or other activity designed to deprive
plaintiff of the benefits of the judgment are sufficient to satisfy the requirement of good
cause, they are not necessary." Lankler Siffert & Wohl, LLP v. Rossi, 2004 WL 1627167, at
*1 (S.D.N.Y. July 21, 2004); accord Pereira v. Cogan, 2003 WL 22510410, at *1 (S.D.N.Y.
Nov. 4, 2003). Two judges of this district have repeatedly expressed their concern
regarding defendants' business dealings with Pistol Enterprises LLC following the
entry of judgment. (See, e.g., June 5, 2019 Tr. 49:2-16, ECF No. 426 (before Judge Alison
J. Nathan) ("[T]he evidence in the record before me does strongly suggest that Seat
Scouts is in the process of dissipating its assets in a manner that would make it
potentially impossible for Broker Genius to recover what is owed .... [P]laintiff has
shown that there are sufficiently serious questions as to whether the transfer of assets to
the Pistol entity through the default judgment proceedings would constitute a
fraudulent conveyance designed to frustrate the valid judgment entered against Seat
Scouts."); June 19, 2019 Tr. 14:12-22, ECF No. 437 (before this Court) ("[T]here' s plenty
[of] indicia of a fraudulent conveyance here .... That the record as it now stands
certainly has indicia that this is an effort by two friends to make sure that Broker Genius
doesn't get the money for the judgment that they were concerned would ultimately
come down against it-against Seat Scouts.").)
     Although not necessary, this evidence further fortifies the existence of good cause to
grant plaintiff's motion.
     Accordingly, plaintiff's motion is granted and the Clerk of Court is directed to certify
the judgment dated January 22, 2019. Broker Genius is permitted to register the judgment
in districts in which defendants have assets.
    Dated: New York, New York
           January 28, 2020




                                              2
